Citation Nr: 0023097	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-05 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia, paranoid type.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The RO denied entitlement to an evaluation in excess of 50 
percent for schizophrenia, paranoid type; and a TDIU.  The 
veteran did not appeal that portion of the rating decision 
wherein the RO granted entitlement to service connection for 
neck muscle dystonia as secondary to service-connected 
schizophrenia, paranoid type, effective May 20, 1998, and 
this claim is otherwise not considered to be part of the 
current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claims of entitlement to 
an evaluation in excess of 50 percent for his paranoid 
schizophrenia and a TDIU are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased or total disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's contentions concerning the severity of his 
psychiatric disability and inability to work (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claims for increased compensation benefits 
are well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).  
In this regard, the Board notes that while the RO had the 
veteran examined on a fee basis in June 1998 to ascertain the 
current nature and extent of severity of his paranoid 
schizophrenia, the examiner indicated that no medical records 
were available for review pursuant to conduction of the 
examination.

The fact that the June 1998 fee basis examination was 
conducted without access to the appellant's claims file 
renders the subject examination inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (1999) ("It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.")  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) ("[F]ulfillment of the statutory duty 
to assist...includes the conduct of a thorough and 
comprehensive medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

Also, the record shows that the veteran's private 
psychotherapy reports upto the time of his treatment in June 
1998 were associated with the claims file during the same 
month and year.  It is clear that his treatment reports 
subsequent to that date should be available, obtained and 
also associated with the claims file.

Therefore, in accordance with VA's duty to assist the veteran 
in the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues of 
entitlement to an evaluation in excess of 50 percent for 
paranoid schizophrenia and a TDIU pending a remand of the 
case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to his treatment for his schizophrenia 
and neck muscle dystonia.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  In particular, 
the RO should request the veteran's 
psychotherapy reports since June 1998 
from SWA, MD, Downy Community Health 
Center, 8425 Iowa, Downey, California 
90241.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.

2.  The RO should arrange for a VA 
orthopedic and/or neurological 
examination(s) by an appropriate 
specialist(s) for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's neck 
muscle dystonia.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examiner must annotate the claims file 
that the claims file was in fact 
presented for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.  
The examiner must express an opinion as 
to the impact of the veteran's muscle 
neck dystonia on his ability to perform 
substantially gainful employment.  Any 
opinions expressed by the examiner as to 
the nature and extent of severity of the 
veteran's neck muscle dystonia must be 
accompanied by a complete rationale.

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the nature and extent of severity of his 
paranoid schizophrenia, and ability to 
work.  The claims file, copies of the 
revised criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the report that the claims file 
was in fact presented for review in 
conjunction with the examination.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by his paranoid schizophrenia.  If there 
are other psychiatric disorders found, in 
addition to paranoid schizophrenia, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
paranoid schizophrenia is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
paranoid schizophrenia, and, if not so 
related, whether the veteran's paranoid 
schizophrenia has any effect on the 
severity of any other psychiatric 
disorder.  

Any necessary special studies, including 
psychological testing, should be 
conducted.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's service-connected paranoid 
schizophrenia.  In particular, the 
examiner should address the following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(2) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods;

(4) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods.


(5) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by e.g., 
routine behavior, self care, and normal 
conversation.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from paranoid schizophrenia.  The 
examiner must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of paranoid schizophrenia is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or the 
development of a new and separate 
condition.

The examiner must be requested to express 
an opinion as to whether the veteran's 
paranoid schizophrenia has rendered him 
unemployable.  If such is not the case, 
the examiner must then address whether 
the service-connected paranoid 
schizophrenia and neck muscle dystonia in 
combination render the veteran 
unemployable.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an evaluation in excess of 50 percent for 
paranoid schizophrenia, and a TDIU.  The 
RO should also document its consideration 
of the applicability of the criteria 
under 38 C.F.R. § 3.321(b)(1) (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


